Name: 2013/100/EU: Council Decision of 10Ã May 2012 on the signing, on behalf of the Union, and provisional application, of the Agreement between the European Union and the Government of the Democratic Socialist Republic of Sri Lanka on certain aspects of air services
 Type: Decision
 Subject Matter: air and space transport;  Asia and Oceania;  international affairs;  European construction
 Date Published: 2013-02-22

 22.2.2013 EN Official Journal of the European Union L 49/1 COUNCIL DECISION of 10 May 2012 on the signing, on behalf of the Union, and provisional application, of the Agreement between the European Union and the Government of the Democratic Socialist Republic of Sri Lanka on certain aspects of air services (2013/100/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission has negotiated an Agreement with the Government of the Democratic Socialist Republic of Sri Lanka on certain aspects of air services (the Agreement) in accordance with the mechanisms and directives in the Annex to the Council Decision of 5 June 2003. (3) The Agreement should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the Government of the Democratic Socialist Republic of Sri Lanka on certain aspects of air services is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 Pending its entry into force, the Agreement shall be applied on a provisional basis, in accordance with Article 7(2) of the Agreement, as from the date of its signature (1). Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 May 2012. For the Council The President U. ELBÃ K (1) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. AGREEMENT between the European Union and the Government of the Democratic Socialist Republic of Sri Lanka on certain aspects of air services THE EUROPEAN UNION, (hereinafter referred to as the Union) of the one part, and THE GOVERNMENT OF THE DEMOCRATIC SOCIALIST REPUBLIC OF SRI LANKA, (hereinafter referred to as Sri Lanka), of the other part, (hereinafter referred to as the Parties) NOTING that bilateral air service agreements have been concluded between several Member States of the Union and Sri Lanka, RECOGNISING that certain provisions of the bilateral air service agreements between Member States of the Union and Sri Lanka, which are contrary to the law of the Union, must be brought into conformity with the law of the Union in order to establish a sound legal basis for air services between the Union and Sri Lanka and to preserve the continuity of such air services, NOTING that the Union has exclusive competence with respect to several aspects that may be included in bilateral air service agreements between Member States of the Union and third countries, NOTING that under the law of the Union Community air carriers established in a Member State have the right to non-discriminatory access to air routes between the Member States of the Union and third countries, HAVING REGARD to the agreements between the Union and certain third countries providing for the possibility for the nationals of such third countries (countries listed under Annex 3) to acquire ownership in air carriers licensed in accordance with the law of the Union, NOTING that under the law of the Union air carriers may not, in principle, conclude agreements which may affect trade between Member States of the Union and which have as their object or effect the prevention, restriction or distortion of competition, RECOGNISING that provisions in bilateral air service agreements concluded between Member States of the Union and Sri Lanka which (i) require or favour the adoption of agreements between undertakings, decisions by associations of undertakings or concerted practices that prevent, distort or restrict competition between air carriers on the relevant routes; or (ii) reinforce the effects of any such agreement, decision or concerted practice; or (iii) delegate to air carriers or other private economic operators the responsibility for taking measures that prevent, distort or restrict competition between air carriers on the relevant routes may render ineffective the application of the competition rules applicable to undertakings, RECOGNISING that where a Member State has designated an air carrier whose regulatory control with regard to safety oversight is exercised and maintained by another Member State, the rights of Sri Lanka under the safety provisions of the agreement between the Member State that has designated the carrier and Sri Lanka should apply equally in relation to that other Member State, NOTING that the bilateral air services agreements listed in Annex 1 are based on the general principle that the designated airlines of the parties shall have fair and equal opportunities in operating the agreed services on the specified routes, NOTING that it is not a purpose of this agreement to increase the total volume of air traffic between the Union and Sri Lanka, to affect the balance between Community air carriers and air carriers of Sri Lanka, or to negotiate amendments to the provisions of existing bilateral air service agreements concerning traffic rights, HAVE AGREED AS FOLLOWS: Article 1 General provisions 1. For the purposes of this Agreement, Member States shall mean Member States of the European Union, and EU Treaties shall mean the Treaty on European Union and the Treaty on the Functioning of the European Union. 2. References in each of the agreements listed in Annex 1 to nationals of the Member State that is a party to that agreement shall be understood as referring to nationals of the Member States. 3. References in each of the agreements listed in Annex 1 to air carriers or airlines of the Member State that is a party to that agreement shall be understood as referring to air carriers or airlines designated by that Member State. 4. The granting of traffic rights will continue to be carried out through bilateral arrangements. Article 2 Designation by a Member State 1. The provisions in paragraphs 2 and 3 of this Article shall supersede the corresponding provisions in the articles listed in Annex 2 (a) and (b) respectively, in relation to the designation of an air carrier by the Member State concerned, its authorisations and permissions granted by Sri Lanka, and the refusal, revocation, suspension or limitation of the authorisations or permissions of the air carrier, respectively. 2. On receipt of a designation by a Member State, Sri Lanka shall grant the appropriate authorisations and permissions with minimum procedural delay, provided that: (a) the air carrier is established, under the EU Treaties, in the territory of the designating Member State and has a valid Operating Licence in accordance with the law of the Union; and (b) effective regulatory control of the air carrier is exercised and maintained by the Member State responsible for issuing its Air Operator Certificate and the relevant aeronautical authority is clearly identified in the designation; and (c) the air carrier is owned, directly or through majority ownership, and it is effectively controlled by Member States and/or nationals of Member States, and/or by other states listed in Annex 3 and/or nationals of such other states and shall at all times be effectively controlled by such state and/or such nationals. 3. Sri Lanka may refuse, revoke, suspend or limit the authorisations or permissions of an air carrier designated by a Member State where: (a) the air carrier is not established, under the EU Treaties, in the territory of the designating Member State or does not have a valid Operating Licence in accordance with the law of the Union; or (b) effective regulatory control of the air carrier is not exercised or not maintained by the Member State responsible for issuing its Air Operator Certificate, or the relevant aeronautical authority is not clearly identified in the designation; or (c) the air carrier is not owned, directly or through majority ownership, or it is not effectively controlled by Member States and/or nationals of Member States, and/or by other states listed in Annex 3 and/or nationals of such other states; or (d) the air carrier is already authorised to operate under bilateral agreement between Sri Lanka and another Member State and by exercising traffic rights under this Agreement on a route that includes a point in that other Member State, it would be circumventing restrictions on the traffic rights imposed by that other agreement; or (e) the air carrier designated holds an Air Operators Certificate issued by a Member State with which Sri Lanka does not have a bilateral air services agreement and that Member State has denied traffic rights to Sri Lanka. In exercising its right under this paragraph, Sri Lanka shall not discriminate between Community air carriers on the grounds of nationality. Article 3 Safety 1. The provisions in paragraph 2 of this Article shall complement the corresponding provisions in the articles listed in Annex 2 (c). 2. Where a Member State has designated an air carrier whose regulatory control is exercised and maintained by another Member State, the rights of Sri Lanka under the safety provisions of the agreement between the Member State that has designated the air carrier and Sri Lanka shall apply equally in respect of the adoption, exercise or maintenance of safety standards by that other Member State and in respect of the operating authorisation of that air carrier. Article 4 Compatibility with competition rules 1. Notwithstanding any other provision to the contrary, nothing in each of the agreements listed in Annex 1 shall (i) require or favour the adoption of agreements between undertakings, decisions by associations of undertakings or concerted practices that prevent or distort competition; (ii) reinforce the effects of any such agreement, decision or concerted practice; or (iii) delegate to private economic operators the responsibility for taking measures that prevent, distort or restrict competition. 2. The provisions contained in the agreements listed in Annex 1 that are incompatible with paragraph 1 of this Article shall not be applied. Article 5 Annexes to the Agreement The Annexes to this Agreement shall form an integral part thereof. Article 6 Review, Revision or amendment The Parties may, at any time, review, revise or amend this Agreement by mutual consent. Article 7 Entry into force and provisional application 1. This Agreement shall enter into force when the Parties have notified each other in writing that their respective internal procedures necessary for its entry into force have been completed. 2. Notwithstanding paragraph 1, the Parties agree to provisionally apply this Agreement from the date of signature until it enters into force. 3. This Agreement shall apply to all agreements and arrangements listed in Annex 1 including those that, at the date of signature of this Agreement, have not yet entered into force and are not being applied provisionally. Article 8 Termination 1. In the event that an agreement listed in Annex 1 is terminated, all provisions of this Agreement that relate to the agreement listed in Annex 1 concerned shall terminate at the same time. 2. In the event that all agreements listed in Annex 1 are terminated, this Agreement shall terminate at the same time. IN WITNESS WHEREOF, the undersigned, being duly authorised, have signed this Agreement. Done in duplicate, in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovene, Spanish, Swedish and Sinhala languages, all texts being equally authentic. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ  Ã ¸ Ã Ã µÃ ´Ã ¼Ã ¸ Ã Ã µÃ ¿Ã Ã µÃ ¼Ã ²ÃÃ ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ´Ã ²Ã °Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Bruselas, el veintisiete de septiembre de dos mil doce. V Bruselu dne dvacÃ ¡tÃ ©ho sedmÃ ©ho zÃ ¡Ã Ã ­ dva tisÃ ­ce dvanÃ ¡ct. UdfÃ ¦rdiget i Bruxelles den syvogtyvende september to tusind og tolv. Geschehen zu BrÃ ¼ssel am siebenundzwanzigsten September zweitausendzwÃ ¶lf. Kahe tuhande kaheteistkÃ ¼mnenda aasta septembrikuu kahekÃ ¼mne seitsmendal pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã µÃ Ã Ã ¬ Ã £Ã µÃÃ Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ´Ã Ã ´Ã µÃ ºÃ ±. Done at Brussels on the twenty-seventh day of September in the year two thousand and twelve. Fait Ã Bruxelles, le vingt-sept septembre deux mille douze. Fatto a Bruxelles, addÃ ¬ ventisette settembre duemiladodici. BriselÃ , divi tÃ «kstoÃ ¡i divpadsmitÃ  gada divdesmit septÃ «tajÃ  septembrÃ «. Priimta du tÃ «kstanÃ iai dvyliktÃ ³ metÃ ³ rugsÃ jo dvideÃ ¡imt septintÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-tizenkettedik Ã ©v szeptember havÃ ¡nak huszonhetedik napjÃ ¡n. MagÃ §mul fi Brussell, fis-sebgÃ §a u gÃ §oxrin jum ta Settembru tas-sena elfejn u tnax. Gedaan te Brussel, de zevenentwintigste september tweeduizend twaalf. SporzÃ dzono w Brukseli dnia dwudziestego siÃ ³dmego wrzeÃ nia roku dwa tysiÃ ce dwunastego. Feito em Bruxelas, em vinte e sete de setembro de dois mil e doze. Ã ntocmit la Bruxelles la douÃ zeci Ãi Ãapte septembrie douÃ  mii doisprezece. V Bruseli dvadsiateho siedmeho septembra dvetisÃ ­cdvanÃ ¡sÃ ¥. V Bruslju, dne sedemindvajsetega septembra leta dva tisoÃ  dvanajst. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤seitsemÃ ¤ntenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ syyskuuta vuonna kaksituhattakaksitoista. Som skedde i Bryssel den tjugosjunde september tjugohundratolv. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã · Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ   Europos SÃ jungos vardu Az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Pentru Uniunea EuropeanÃ  Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta FÃ ¶r Europeiska unionen Ã Ã ° Ã ÃÃ °Ã ²Ã ¸Ã Ã µÃ »Ã Ã Ã ²Ã ¾Ã Ã ¾ Ã ½Ã ° Ã Ã µÃ ¼Ã ¾Ã ºÃÃ °Ã Ã ¸Ã Ã ½Ã ° Ã Ã ¾Ã Ã ¸Ã °Ã »Ã ¸Ã Ã Ã ¸Ã Ã µÃ Ã ºÃ ° ÃÃ µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã ¨ÃÃ ¸ Ã Ã °Ã ½Ã ºÃ ° Por el Gobierno de la RepÃ ºblica Socialista DemocrÃ ¡tica de Sri Lanka Za vlÃ ¡du SrÃ ­lanskÃ © demokratickÃ © socialistickÃ © republiky For Den Demokratiske Socialistiske Republik Sri Lankas regering FÃ ¼r die Regierung der Demokratischen Sozialistischen Republik Sri Lanka Sri Lanka Demokraatliku Sotsialistliku Vabariigi valitsuse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã Ã ±Ã Ã ºÃ ®Ã  Ã £Ã ¿Ã Ã ¹Ã ±Ã »Ã ¹Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±Ã  Ã Ã ·Ã  Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± For the Government of the Democratic Socialist Republic of Sri Lanka Pour le Gouvernement de la RÃ ©publique Socialiste DÃ ©mocratique de Sri Lanka Per il governo della Repubblica democratica socialista di Sri Lanka Ã rilankas DemokrÃ tiskÃ s SociÃ listiskÃ s Republikas valdÃ «bas vÃ rdÃ   Ã ri Lankos DemokratinÃ s SocialistinÃ s Respublikos VyriausybÃ s vardu A SrÃ ­ Lanka Demokratikus Szocialista KÃ ¶ztÃ ¡rsasÃ ¡g kormÃ ¡nya rÃ ©szÃ ©rÃ l GÃ §all-Gvern tar-Repubblika Demokratika SoÃ jalista tas-Sri Lanka Voor de regering van de Democratische Socialistische Republiek Sri Lanka W imieniu RzÃ du Demokratyczno-Socjalistycznej Republiki Sri Lanki Pelo Governo da RepÃ ºblica DemocrÃ ¡tica Socialista do Sri Lanca Pentru Guvernul Republicii Democratice Socialiste Sri Lanka Za vlÃ ¡du SrÃ ­lanskej demokratickej socialistickej republiky Za vlado DemokratiÃ ne socialistiÃ ne republike Ã rilanke Sri Lankan demokraattisen sosialistisen tasavallan hallituksen puolesta FÃ ¶r demokratiska socialistiska republiken Sri Lankas regering ANNEX 1 LIST OF AGREEMENTS REFERRED TO IN ARTICLE 1 OF THIS AGREEMENT Air service agreements and other arrangements between Sri Lanka and Member States as modified or amended which, at the date of signature of this Agreement, have been concluded, signed or initialled:  Air Transport Agreement between the Austrian Federal Government and the Republic of Sri Lanka done in Colombo on 15 February 1978, hereinafter referred to as Sri Lanka  Austria Agreement in Annex 2;  Agreement between the Government of the Kingdom of Belgium and the Government of the Democratic Socialist Republic of Sri Lanka on Air Transport done in Brussels on 15 December 1998, hereinafter referred to as Sri Lanka  Belgium Agreement in Annex 2;  Agreement between the Government of the Peoples Republic of Bulgaria and the Government of Ceylon for air services between and beyond their respective territories done at Colombo on 27 November 1970, hereinafter referred to as Sri Lanka  Bulgaria Agreement in Annex 2;  Air Transport Agreement between the Government of the Republic of Cyprus and the Government of the Democratic Socialist Republic of Sri Lanka initialled in Colombo on 15 November 2002, hereinafter referred to as Sri Lanka  Cyprus Agreement in Annex 2;  Agreement between the Government of the Czech Republic and the Government of the Democratic Socialist Republic of Sri Lanka on Air Services done at Prague on 20 April 2004, hereinafter referred to as Sri Lanka  Czech Republic Agreement in Annex 2;  Agreement between the Government of Denmark and the Government of Ceylon relating to Air Services done in Colombo on 29 May 1959, hereinafter referred to as Sri Lanka  Denmark Agreement in Annex 2;  Agreement between the Republic of France and Ceylon relating to Air Transport done in Colombo on 18 April 1966, hereinafter referred to as Sri Lanka  France Agreement in Annex 2;  Air Transport Agreement between the Federal Republic of Germany and the Republic of Sri Lanka done at Colombo on 24 July 1973, hereinafter referred to as Sri Lanka  Germany Agreement in Annex 2;  Air Transport Agreement between the Government of the Hellenic Republic and the Government of the Democratic Socialist Republic of Sri Lanka initialled in Athens on 5 November 2002, hereinafter referred to as Sri Lanka  Greece Agreement in Annex 2;  Agreement between the Government of the Italian Republic and the Government of Ceylon relating to Air Services done in Colombo on 1 June 1959, hereinafter referred to as Sri Lanka  Italy Agreement in Annex 2;  Agreement between the Government of the Kingdom of the Netherlands and the Government of Ceylon for Air Services between and beyond their respective territories done in Colombo on 14 September 1953, hereinafter referred to as Sri Lanka  Netherlands Agreement in Annex 2;  Agreement between the Government of the Polish Peoples Republic and the Government of the Democratic Socialist Republic of Sri Lanka for air services between and beyond their respective territories done at Colombo on 26 January 1982 hereinafter referred to as Sri Lanka  Poland Agreement in Annex 2;  Agreement between the Government of Sweden and the Government of Ceylon relating to Air Services done in Colombo on 29 May 1959, hereinafter referred to as Sri Lanka  Sweden Agreement in Annex 2;  Agreement between the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the Democratic Socialist Republic of Sri Lanka concerning Air Services done at Colombo on 22 April 1998, as amended, hereinafter referred to as Sri Lanka  United Kingdom Agreement in Annex 2. ANNEX 2 LIST OF ARTICLES IN THE AGREEMENTS LISTED IN ANNEX 1 AND REFERRED TO IN ARTICLES 2 TO 4 OF THIS AGREEMENT (a) Designation by a Member State:  Article 3 of the Sri Lanka  Austria Agreement;  Article 3 of the Sri Lanka  Belgium Agreement;  Article 4 of the Sri Lanka  Cyprus Agreement;  Article 3 of the Sri Lanka  Czech Republic Agreement;  Article 2 of the Sri Lanka  Denmark Agreement;  Article 3 of the Sri Lanka  France Agreement;  Article 3, paragraph 4, of the Sri Lanka  Germany Agreement;  Article 3 of the Sri Lanka  Greece Agreement;  Article 4, paragraphs 1 to 3, of the Sri Lanka  Italy Agreement;  Article 2 of the Sri Lanka  Netherlands Agreement;  Article 3 of the Sri Lanka  Poland Agreement;  Article 2 of the Sri Lanka  Sweden Agreement;  Article 4 of the Sri Lanka  United Kingdom Agreement. (b) Refusal, revocation, suspension or limitation of authorisations or permissions:  Article 4 of the Sri Lanka  Austria Agreement;  Article 5 of the Sri Lanka  Belgium Agreement;  Article 3, paragraph 4, of the Sri Lanka  Bulgaria Agreement;  Article 5 of the Sri Lanka  Cyprus Agreement;  Article 4 of the Sri Lanka  Czech Republic Agreement;  Article 6 of the Sri Lanka  Denmark Agreement;  Article 3, paragraph 4 and Article 4, of the Sri Lanka  France Agreement;  Article 4, paragraph 1, of the Sri Lanka  Germany Agreement;  Article 4 of the Sri Lanka  Greece Agreement;  Article 4, paragraphs 4 to 6, of the Sri Lanka  Italy Agreement;  Article 3 of the Sri Lanka  Netherlands Agreement;  Article 6 of the Sri Lanka  Sweden Agreement;  Article 5 of the Sri Lanka  United Kingdom Agreement. (c) Safety:  Article 7 of the Sri Lanka  Austria Agreement;  Article 7 of the Sri Lanka  Belgium Agreement;  Article 10 of the Sri Lanka  Cyprus Agreement;  Article 7 of the Sri Lanka  Czech Republic Agreement;  Article 4 of the Sri Lanka  Denmark Agreement;  Article 7 of the Sri Lanka  Greece Agreement;  Article 7 of the Sri Lanka  Poland Agreement;  Article 4 of the Sri Lanka  Sweden Agreement. ANNEX 3 LIST OF OTHER STATES REFERRED TO IN ARTICLE 2 OF THIS AGREEMENT (a) The Republic of Iceland (under the Agreement on the European Economic Area); (b) The Principality of Liechtenstein (under the Agreement on the European Economic Area); (c) The Kingdom of Norway (under the Agreement on the European Economic Area); (d) The Swiss Confederation (under the Agreement between the European Community and the Swiss Confederation on Air Transport).